984 So.2d 1267 (2008)
Thomas BENNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4418.
District Court of Appeal of Florida, Fourth District.
June 25, 2008.
Thomas Bennett, Polk City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
*1268 PER CURIAM.
Bennett appeals the trial court's denial of his 3.800(a) motion seeking additional credit for time served without prejudice to re-file in the trial court within 30 days a facially sufficient rule 3.800(a) motion indicating the portions (which may include the jail report) of the record supporting his claim for additional credit. We affirm.
SHAHOOD, C.J., STONE and WARNER, JJ., concur.